Citation Nr: 1450668	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic vascular headaches prior to February 2, 2010. 

2.  Entitlement to a rating in excess of 30 percent for chronic vascular headaches from February 2, 2010 to January 1, 2014.

3.  Entitlement to a rating in excess of 50 percent for chronic vascular headaches from January 2, 2014. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which respectively denied service connection for tinnitus and granted service connection and a 10 percent rating for chronic vascular headaches, effective June 17, 2008, the date of receipt of the claim for service connection.  

In October 2013, the Board in part denied service connection for tinnitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated that portion of the decision regarding service connection for tinnitus and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand. 

In October 2013, the Board also remanded the issue of an initial rating in excess of 10 percent for chronic vascular headaches for further development. 

In April 2014, the Appeals Management Center (AMC) granted an increased rating for chronic vascular headaches of 30 percent, effective February 1, 2010 and 50 percent, effective January 2, 2014.   

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Veteran also has a partial paper claims file and an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  
  
The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 30, 2009, the Veteran experienced episodes of chronic headaches at an unspecified frequency with no credible lay or medical evidence that the episodes were characteristically prostrating. 

2.  From November 30, 2009 to January 1, 2014, the Veteran experienced episodes of chronic headaches with one or two prostrating attacks per month lasting one to two days that caused absence from work 4 weeks in the past year. 

3.  From January 2, 2014, the Veteran experienced episodes of chronic headaches with prostrating attacks once per week lasting one to two days causing absence from work.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic vascular headaches prior to November 30, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  

2.  The criteria for a rating of 30 percent, but not higher, for chronic vascular headaches effective from November 30, 2009 to January 1, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  

3.  The criteria for a rating in excess of 50 percent for chronic vascular headaches from January 2, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In July 2008, the RO provided an adequate notice in response to the Veteran's claim for service connection for chronic headaches.  The Veteran appealed the initially assigned ratings for chronic vascular headaches from the original grant of service connection.  As the Veteran now appeals the initially assigned and staged ratings, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service, post-service VA, and identified private treatment records have been obtained and associated with the claims file.  The file also contains relevant lay statement from the Veteran's spouse and son.  In correspondence in October 2009, the RO informed the Veteran of the actions taken to obtain identified private records, whether those actions were successful, and the reasons for lack of success.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in February 2010, March 2011, and January 2014.  The results have been included in the claims file.  The Board finds that the examinations are adequate because they involved a review and summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination with findings applicable to the rating criteria.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served as a U.S. Army field radio technician with service in Europe.  He contended in a March 2010 notice of disagreement and in an April 2011 substantive appeal that his headache disorder is more severe than is contemplated by the initial rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A particular piece of evidence may demonstrate that a veteran suffered from the symptoms of a disability or rating level earlier than the date of an examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)). 
A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

Migraine headaches warrant a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 
30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 
50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is no higher schedular rating.  A medical definition of prostration is exhibiting extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary, 1523, 30th Ed. (2003).

Service treatment records showed that the Veteran reported recurrent headaches at the time of entry on active duty in a November 1967 examination, during active duty on several occasions, and on a November 1969 discharge physical examination.  The headaches were occasionally associated with dizziness but there was no evidence of head trauma.  

The RO received the Veteran's claim for service connection for chronic headaches in June 2008.

VA outpatient treatment records from December 2000 to October 2009 and private records dated in February 2006 and April 2008 are silent for any symptoms, diagnoses, or treatment for chronic headaches.  In a telephone contact report in October 2009, the Veteran reported that his headaches were caused by a service-connected lumbar spinal disorder.  However, in November 2009, the Veteran's attending chiropractor did not mention headaches as a symptom of spinal disease.  

In written statements dated in November 2009 and received by the RO on November 30, 2009 and December 4, 2009, the Veteran's spouse and son both noted observing the Veteran complaining of headaches since military service with progressively worsening symptoms.  They noted that the Veteran obtained temporary relief only from heavy neck massages, pulling of his hair, and treatment by his chiropractor.  The Veteran's spouse noted that the Veteran would experience headaches for five to six consecutive days at a time and his son noted that the Veteran would remain in bed for one to two days during an episode.  The Veteran always worked in his own real estate auction business, assisted by his son.  

In December 2009, the private chiropractor noted that he was treating the Veteran for cervical spine disease, bilateral muscle tension, and cervicogenic headaches.  He recommended continued manipulation to reduce nerve compression and increase muscle relaxation to reduce the frequency and severity of the headaches. 

On February 1, 2010, a VA physician noted a review of the claims file and performed a spinal and neurological examination.  The physician noted the Veteran's report of experiencing headaches prior to service that became worse during service and were diagnosed as vascular headaches.  He reported that the frequency and duration of the headaches had increased to weekly, lasting one to two days per episode with less than half being prostrating.  He also reported that he missed 4 weeks of work as an auctioneer in the past year because of headaches.  He reported using prescription medication for pain and denied any visual changes or aura and no nausea or vomiting.  He believed that the pain was aggravated by neck arthritis.  The physician diagnosed vascular headaches and noted that the disorder imposed moderate to severe impairment of physical and sedentary employment during an episode because the Veteran required bed rest to control the pain. 

Subsequent VA outpatient treatment records through November 2013 show chronic headaches listed as an on-going medical issue with regular prescriptions for pain medication for headaches and for joint and spinal disorders.  The Veteran's attending chiropractor also provided spinal treatment and noted that the headaches were cervicogenic.  Other clinicians diagnosed the headaches as vascular or tension headaches.  There were no clinical notations of the frequency and severity of headache episodes or changes in medication.   

In March 2011, a VA Advanced Practice Registered Nurse (APRN) noted a review of the claims file and noted the previous treatment and diagnoses in service and the various diagnoses after service.  The APRN noted the chiropractic treatment and diagnosed "classic muscle contraction headaches" which were as likely as not related to cervical spine degenerative disease.  The Veteran reported weekly headache episodes lasting hours with half of the attacks being prostrating.  The APRN noted that the disorder imposed increased absenteeism at work as a self-employed auctioneer but no limitations of daily activities.  

On January 2, 2014, a VA physician noted a review of the claims file, considered all the earlier clinical assessments, and found that the Veteran's chronic headaches were best diagnosed as migraine headaches that are essentially the same as vascular headaches. He explained his diagnosis in detail, noting that migraine headaches often presented a mixed format and that muscle tension or cervical spine disease may play a lesser part.  The Veteran reported that he essentially experienced constant headaches, worse in the evening, and located in the cervical area, radiating to the occiput and into the temples behind the eyes.  He briefly experienced some visual spots or stars once per week but no recent nausea.  He continued to use prescription medication and received chiropractic treatment twice weekly.  The Veteran also reported that once per week the episode lasted for eight to twelve hours and that he had to go to a dark room and avoid noise.  The Veteran reported that he continued to sell real estate part time but that the more severe headaches interfered with his work.   

In April 2014, the AMC granted an increased rating for chronic headaches of 30 percent, effective February 1, 2010 and 50 percent, effective January 2, 2014, the dates of the two VA examinations noted above. 

As a preliminary matter, the Board finds that the Veteran, his spouse, and his son are competent and credible in their reports of the frequency, severity, and limitation of activity imposed by the service-connected chronic headaches because their lay statements are consistent, support an increasing trend of severity, and were accepted by clinicians and examiners without challenge.  Further, the Board notes that all the evidence regarding the frequency, severity, and limitations imposed by the headache disability is lay evidence from the Veteran and his family as reported to clinicians and examiners who simply transcribed it into the medical record.  

The Board finds that an initial rating in excess of 10 percent prior to November 30, 2009 is not warranted.  Although service records showed the onset of chronic headaches prior to and during service, and although the Veteran credibly reported a continuity of the recurrent headache episodes, there is no credible lay or medical evidence that the headaches manifested as prostrating attacks.  VA outpatient treatment records up to November 2009 are silent for any treatment or medication specifically to control headaches, and the chiropractor in November 2009 did not mention headaches as associated with his treatment of spinal disease.  Therefore, as the record prior to November 30, 2009 did not establish the occurrence of prostrating attacks on the average of once per month, an initial rating in excess of 10 percent is not warranted during this period of time. 

The Board finds that a rating of 30 percent, but not higher, is warranted effective from November 30, 2009 to January 1, 2014 because the credible lay evidence in the statements from the spouse and son and by the examiner in February 2010 is that the Veteran experienced weekly episodes lasting one to two days with less than half being prostrating attacks.  An effective date of November 30, 2009 is warranted because the credible lay evidence received by the RO on that date substantiated the frequency and severity of the episodes, later acknowledged by the VA examiner in February 2010.  Further, the chiropractor noted in December 2009 that his treatment also addressed the headache symptoms and VA outpatient records mentioned headaches and associated prescription medication starting at this time.  One or two prostrating attacks per month lasting one to two days is consistent with the Veteran's report of missing 4 weeks or 20 work days per year.  This frequency and severity is somewhat greater than the minimum of once per month contemplated by a 30 percent rating, but less than the "very frequent" criteria of a higher 50 percent rating.  Moreover, throughout the period of this appeal, the Veteran has been the owner and operator of a successful real estate auction business, assisted by his son.  Although it is credible that a prostrating attack requiring bed rest would preclude active participation in the business during an episode, the Veteran has not contended that his absences were the cause of a downturn in his business to a level of severe economic inadaptability.  

The Board finds that the highest schedular rating of 50 percent is warranted starting January 2, 2014 when the Veteran reported that the frequency of prostrating attacks was once per week that meets the "very frequent" criteria for this rating.  Because the Veteran is the owner and senior auctioneer in his business, it is not clear and is unlikely that his absences, though frequent, impose severe economic inadaptability.  The Veteran has not submitted evidence to support economic loss such as business closure or bankruptcy, and there is evidence that his adult son has assisted in running the business since graduating from college.  Nevertheless, resolving all doubt in favor of the Veteran, the Board finds that the 50 percent rating is warranted to maintain consistency among all veterans because this Veteran would likely experience economic difficulties if he were an employee and not the owner of his or any business.  

In a September 2014 brief, the Veteran's representative contended that a 50 percent rating was warranted for the entire period of the appeal from the date of receipt of the claim for service connection in June 2008 because the Veteran's disorder was "capable of producing" economic inadaptability and that the Veteran need not have submitted a separate claim for a higher rating, citing Pierce v Prinicipi, 18 Vet. App, 440 (2004) for the definition of inadaptability.  The representative also noted that the definition does not require the Veteran to be unemployable.  

The Board agrees that the Veteran is entitled to and has received consideration of a higher rating since the date of service connection.  Notwithstanding the definition, the representative did not indicate and the record does not show that the Veteran experienced economic inadaptability or that the bi-monthly prostrating attacks were capable of severe economic inadaptability prior to January 2, 2014.  There is no credible lay or medical evidence that the Veteran's business failed to continue its profitability or that his disorder was capable of causing a loss of profitability even when the Veteran was absent for up to four weeks per year.  

Regarding consideration of extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the rating criteria fully contemplate the frequency and severity of the Veteran's chronic headache disorder including the impairment to his occupation caused by frequent absences.  The criteria and the assigned ratings take into account the nature and frequency of his prostrating attacks and the highest rating considers the economic impact of the absences.  The Veteran's pain and visual disturbances associated with migraine headaches are considered by the recognition that the attacks are prostrating.  The credible evidence does not show that the Veteran's headache disorder presents an unusual or exceptional disability picture because absenteeism is also recognized in the consideration of the attacks as prostrating.  

With the exception of the award of an earlier effective date of November 30, 2009 for the staged increased rating of 30 percent, the preponderance of the evidence is against increased initial and other staged ratings, and the "benefit of the doubt" rule is not for further application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for chronic vascular headaches prior to November 30, 2009 is denied.  

A rating of 30 percent, but not higher, for chronic vascular headaches from November 30, 2009 to January 1, 2014 is granted.

A rating in excess of 50 percent for chronic vascular headaches from January 2, 2014 is denied. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Service treatment records are negative for complaint, diagnosis, or treatment for tinnitus.  The Veteran's service discharge report, DD 214, noted his military occupational specialty was field radio mechanic.  In his June 2008 application for VA benefits the Veteran, among other things, asserted that service connection was warranted for tinnitus.  He identified no date for the onset of any disability or treatment.  

VA treatment records dated in January 2009 noted the Veteran complained of decreased hearing over the past few years and bilateral tinnitus that had been "present for quite awhile."  He reported military noise exposure as a field radio operator and post-service noise exposure as an auctioneer.  Air conduction studies revealed mild, bilateral sensory hearing loss.  

In June 2009, a VA audiologist noted a review of the claims file and the Veteran reported exposure to weapons noise and equipment and power tool noise in service and exposure to noise as a forklift driver at a saw mill from 1970 to 1973.  He reported he had worked as an auctioneer and real estate broker for the majority of his life.  He stated he had noticed intermittent ringing in the ears for the past four to five years with episodes once or twice per week lasting several minutes.  The audiologist diagnosed tinnitus and found that it was a symptom of hearing loss.  However, the audiologist found it was less likely the Veteran's hearing loss and tinnitus were caused by military noise exposure.  A review of induction and separation evaluations revealed a clinically significant shift in the right ear at 1000 Hertz and in the left ear at 500 Hertz, but that there was no current evidence of low frequency hearing loss and that the cause of the low frequency shift at discharge had apparently resolved.  The audiologist found that the evidence indicated the Veteran's hearing was not permanently damaged while he was in the service.  

In October 2013, the Board denied service connection for tinnitus because tinnitus did not manifest during active service or within the first post-service year, and was not shown to have developed as a result of an established event, injury, or disease during active service including noise exposure.  The Board found that the Veteran's reports of noise exposure were credible and were considered by the audiologist.  The Board found that service connection for tinnitus was not warranted, placing probative weight on the audiologist's opinion that the service noise exposure did not caused permanent hearing damage including tinnitus.   

In August 2014, the Court in part vacated the Board's decision with respect to service connection for tinnitus and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  The parties to the joint motion found that the audiologist's examination was inadequate because the opinion on the possible relationship of tinnitus to active service was conclusory and not supported by reasoned medical explanation.  The parties directed that an adequate medical opinion was necessary to decide the claim.  The parties did not discuss and gave no weight to the audiologist's medical conclusion that tinnitus was a symptom of hearing loss and that there was no indication of hearing damage in service.  Notably, the parties and the Court did not disturb the Board's decision to deny service connection for hearing loss based on this same opinion.  

Nevertheless, the Board has no discretion and must remand this matter for compliance with the Court's April 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the paper claims file, if any, and access to the VBMS electronic file to the audiologist who performed the June 2009 VA examination, if available, or to another qualified VA audiologist.  Request that the audiologist review the files including the service treatment records, lay statements by the Veteran, and the June 2009 examination report. 

Request that the audiologist provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused or aggravated by any aspect of active service including his reported exposure to radio and ordnance noise.  

A complete rationale is required including consideration of evidence of hearing damage during or after service, the Veteran's lay statement of the nature and onset of tinnitus symptoms, and the effect of any post-service activities or disorders.  A complete explanation of the medical theories regarding possible causes of tinnitus, the relationship between the Veteran's tinnitus and his hearing loss, and other possible causes for tinnitus that are or are not present in this case is necessary.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).









Department of Veterans Affairs


